MEMORANDUM OPINION
                                         No. 04-10-00819-CV

                                         Celso MARTINEZ,
                                              Appellant

                                                  v.

                    PINNACLE PARTNERS FINANCIAL CORPORATION,
                                     Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-02440
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 9, 2011

DISMISSED

           The clerk’s record was due on January 3, 2011, and has not been filed. On December 27,

2010, the trial court clerk filed a notification of late record stating that appellant had failed to pay

or make arrangements to pay the clerk’s fee for preparing the clerk’s record, and appellant is not

entitled to appeal without paying the fee. On December 29, 2010, this court ordered appellant to

show cause in writing by January 10, 2011, why this appeal should not be dismissed for want of
                                                                                   04-10-00819-CV

prosecution. Appellant did not respond. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b). Costs of the appeal are taxed against appellant.



                                                            PER CURIAM




                                               -2-